DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1-4 and 18-20 under 35 U.S.C. 103 as being obvious in view of Bai (Pub. No. US 2012/0076486; hereafter Bai) in view of Viglione (Pub. No. US 2009/0232489; hereafter Viglione) and claim 21 under 35 U.S.C. 103 as being obvious in view of Bai in view of Viglione and Shimizu (U.S. Patent No. 5,594,519) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bai in view of Hanaoka (Pub. No. US 2020/0089080 A1; hereafter Hanaoka) for claims 1-4, and Viglione (Pub. No. US 2009/0232489; hereafter Viglione) in view SanGregory et al. (U.S. Patent No. 5,432,576; hereafter SanGregory) for claims 18-21, respectively.
Applicant persuasively argues that the prior art of Bai in view of Viglione does not disclose the newly amended claim limitation wherein “one of the blades is a driving blade, which is directly interlocked with the magnet portion, and the blades other than the driving blade are configured to be driven directly or indirectly interlocked with the driving blade and not directly connected to the magnet portion” as called for in claim 1. 
Hanaoka discloses a driving ring which directly connects to a driving blade (see Hanaoka Fig. 1A, items 100 and 310) and that the driving blade drives a second set of blades which are not directly connected to the driving ring (see Hanaoka Fig. 1A, item 200).

Furthermore, since Applicant has removed the requirement than the magnet be driven linearly from claim 1, the teaching of Bai is no longer required for the rejection of claims 1-4. 
Applicant’s arguments, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1, 4, 5, 13 and 15 under 35 U.S.C. 103 as being obvious in view of Park (Pub. No. US 2018/0213137; hereafter Park) in view of Viglione (Pub. No. US 2009/0232489; hereafter Viglione) and claim 6 under 35 U.S.C. 103 as being obvious in view of Park in view of Viglione and Tsuji (U.S. Patent No. 4,797,700) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bai in view of Masuda (Pub. No. US 2006/0002702 A1; hereafter Masuda) for claims 1, 4, 5, 13, and 15 and in view of Bai in view of Masuda and Tsuji for claim 16.
Applicant persuasively argues that the prior art of Park in view of Viglione does not disclose the newly amended claim limitation wherein “one of the blades is a driving blade, which is directly interlocked with the magnet portion, and the blades other than the driving blade are configured to be driven directly or indirectly interlocked with the driving blade and not directly connected to the magnet portion” as called for in claim 1. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a diaphragm with types sets of blades driven as shown in Masuda in order to achieve the advantages of miniaturization and cost reduction as taught by Masuda (see Masuda paragraph [0025] which discloses that in “the conventional light quantity adjusting apparatus… the number of components increases, so that the cost of the apparatus increases. Also, the thickness in the direction of an optical axis of the apparatus is increased”).
Furthermore, since Applicant has removed the requirement than the magnet be driven linearly from claim 1, the teaching of Viglione is no longer required for the rejection of claims 1, 4, 5, 6, 13, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (Pub. No. US 2010/0076486 A1; hereafter Bai) in view of Hanaoka (Pub. No. US 2020/0089080 A1; hereafter Hanaoka).

Bai does not disclose that the blades other than the driving blade are configured to be driven directly or indirectly interlocked with the driving blade and not directly connected to the magnet portion. 
Hanaoka discloses a driving ring which directly connects to a driving blade (see Hanaoka Fig. 1A, items 100 and 310) and that the driving blade drives a second set of blades which are not directly connected to the driving ring (see Hanaoka Fig. 1A, item 200).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a diaphragm with two sets of blades driven as shown in Hanaoka in order to achieve the advantages of providing “the optical diaphragm device where the number of diaphragm blades can be easily increased,” which increases the circularity of the aperture, and wherein “it is possible to realize the diaphragm aperture with high accuracy as a whole by arranging the rotary shaft of the diaphragm blade at the position closer to the optical axis” as taught by Hanaoka (see Hanaoka paragraphs [0030] and [0033]).



 	Regarding claim 3, Bai as modified discloses the stop module of claim 2, wherein a center of gravity of the regular polygon formed by the connection of the separate rotation shafts of the blades substantially coincides with an optical axis (see Bai Fig. 1, items 10a and 10d and paragraph [0032] “The supporting axes 10d are cylindrical protrusions… provided along the perimeter of the aperture 10a at uniform intervals along the circumference.” While not explicitly recited, since the pins are uniformly placed around the central aperture the center of gravity of the regular polygon will inherently be in the center about which the pins are uniformly spaced. Since the optical axis is centrally located in the aperture 10a, the center of gravity of the polygon formed by pins 10d will also therefore be substantially coincident with the optical axis.).

 	Regarding claim 4, Bai as modified discloses the stop module of claim 1, wherein rotation angles of the blades are substantially the same (since the blades are symmetrical, and symmetrically driven by the drive member 30, their rotations will similarly be substantially identical.).

Claims 1, 4, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. US 2018/0213137 A1; hereafter Park) in view of Masuda (Pub. No. US 2006/0002702 A1; hereafter Masuda).
Regarding claim 1, Park discloses a stop module comprising: a base (see Park, Fig. 1, item 110); blades sequentially overlapping each other on the base (see Park Fig. 1, items 130-1 and 130-2) and 
Park does not disclose a magnet portion configured to provide a driving force to rotate the blades, a blade which is directly interlocked with the magnet portion, and the blades other than the driving blade are configured to be driven to be directly or indirectly interlocked with the driving blade and not directly connected to the magnet portion.
Masuda discloses a magnetic driving member which directly connects to a driving blade (see Masuda Fig. 3A, items 141, the rotor of the motor can be construed as magnetic member, 221 and 222) and that the driving blade drives a second blade which is not directly connected to the driving member (see Masuda Fig. 3A, items 221a and 223).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a diaphragm with types sets of blades driven as shown in Masuda in order to achieve the advantages of miniaturization and cost reduction as taught by Masuda (see Masuda paragraph [0025] which discloses that in “the conventional light quantity adjusting apparatus… the number of components increases, so that the cost of the apparatus increases. Also, the thickness in the direction of an optical axis of the apparatus is increased”).

Regarding claim 4, Park as modified discloses the stop module of claim 1, wherein rotation angles of the blades are substantially the same (since the blades are symmetrical, and symmetrically driven by the drive member 70, their rotations will similarly be substantially identical.).

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Masuda as applied to claim 5 above, and further in view of Tsuji et al. (U.S. Patent No. 4,797,700; hereafter Tsuji).
 	Regarding claim 6, Park in view of Viglione discloses the stop module of claim 5, but does not disclose that at least a portion of the openings is a portion of a regular N-polygon, where N is natural number.
	Tsuji discloses a stop device wherein at least a portion of the openings is a portion of a regular N-polygon, where N is natural number (see Tsuji Fig. 27, which shows a square aperture). Tsuji further discloses that the blades can have nested circular openings which cooperate to provide different diameter circular openings (see Tsuji Fig. 6, r1-r3).
Simple substitution of one known element for another is deemed to be obvious to one having ordinary skill in the art at the time the invention was filed (see MPEP 2143(B)). Tsuji teaches that both shapes for stop openings are well known in the art and can be freely substituted to yield predictable results. It would have therefore been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the openings between the circular openings taught in Park in view of Viglione with partially-square openings like that in Tsuji. 

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viglione (Pub. No. US 2009/0232489; hereafter Viglione) in view of SanGregory et al. (U.S. Patent No. 5,432,576; hereafter SanGregory).
Regarding claims 18-21, Viglione discloses a camera module comprising: a lens module (see Viglione paragraph [0005] which discloses that application is drawn to “Lens shutters especially adapted for high speed opening and closing” which inherently requires a lens in order for the device to be a lens shutter); overlapping blades configured to form incident holes of different sizes to selectively change an amount of light incident on the lens module (see Viglione Figs. 4 and 7, as the shutter closes the incident hole will be of different sizes); and a magnet portion configured to move linearly along a driving path in a direction perpendicular to an optical axis to rotate the blades to form the incident holes (see Viglione Figs. 6 and 9, items 50 and 66), wherein in a case in which the magnet portion is moved to a first end of the driving path, the blades are rotated to form an incident hole having a smallest size among the incident holes (see Viglione Fig. 7, items 16 and 50. Even if the fully-closed position is not capable of being construed as a smallest size of the incident hole, as the magnet is moved to the first end it will pass a point at which the incident hole is at its smallest), and in a case in which the magnet portion is moved to a second end of the driving path, the blades are rotated to form an incident hole having a largest size among the incident holes (see Viglione Fig. 4, items 16 and 50); wherein the magnet portion comprises a driving protrusion configured to fit into a guide hole of the blade (see Viglione Figs. 4 and 5, items 16, 54, and 66); wherein the guide hole is curved (see Viglione Fig. 4, which clearly shows that the end portions of the guide hole 54 are curved).
Viglione does not disclose that the magnet portion is directly connected to only one blade among the blades and the magnet portion is configured to rotate the one blade a rotational amount proportional to an amount of movement of the magnet portion along the driving path.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the two blades of Park in view of Viglione actuate in a manner like that of SanGregory in order to simplify the control of the aperture blades, as taught by SanGregory.

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	1/27/2021